EXAMINER COMMENT
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim listing filed on August 2, 2022 is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims. 
Claims 1-5, 7-9, 12, and 13 are pending in the application. 
Applicant’s remarks filed on August 2, 2022 in response to the advisory action mailed on June 29, 2022 have been fully considered.

Election/Restrictions
Claim 13, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on August 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on August 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,626,354 and 11,414,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on August 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/811,701, 17/811,758, and 17/811,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - Double Patenting
The rejection of claims 1-5, 7-9, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, and 17 of U.S Patent No. 10,626,354 B2 in view of Lant and any one of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt is withdrawn in view of the applicant’s submission of a terminal disclaimer filed on August 2, 2022. 

The rejection of claims 1-5, 7-9, and 12 on the ground of nonstatutory double patenting as being unpatentable over claim 32 of co-pending Application No. 16/306,048, now issued as U.S. Patent 11,414,652 in view of Lant and any one of Gjermansen1, Gjermansen2, Gori, Beier1, Beier2, Ovejero, or UniProt is withdrawn in view of the applicant’s submission of a terminal disclaimer filed on August 2, 2022. 

The rejections of claims 1-5, 7-9, and 12 on the ground of nonstatutory double patenting based on the claims of each of co-pending applications 16/760,454, 17/053,081, 17/05,371, and 17/273,397 are withdrawn in view of MPEP 804.I.B.1.(b)(i).

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656